Opinion by
Porter, J.,
The revision of the plan which included Tabor street was duly authorized by an ordinance approved March 15, 1892; pursuant to said ordinance the plan was duly revised, and Tabor street east of Tenth street stricken therefrom and vacated, which revised plan was duly confirmed by the proper department of the city government on December 19, 1892. The petition of the appellant for the appointment of viewers to assess damages resulting from the vacation of the street was presented on the 19th day of December, 1903, eleven years after the confirmation of the plan vacating the street. The legal vacation of the street was complete when the new plan from which it was omitted'was confirmed: Wetherill v. Pennsylvania Railroad Company, 195 Pa. 156; Carpenter v. Pennsylvania Railroad Company, 195 Pa. 160; Butler Street, 19 Pa. Superior Ct. 48. The city had no further control over the grounds upon which the street had been located; the rights of the public were at an end. The abutting owners had absolute control of the land over which the highway had formerly passed; they might leave it open or close it as they saw fit. If the appellant or any other owner of abutting lands is entitled to a private right of way, appurtenant to said lands, founded in dedication by some predecessor in title, that right may be asserted in a proper manner and in a tribunal having jurisdiction to enforce it: In re Melon Street, 182 Pa. 397. The right *357of the appellant to demand compensation for damages resulting from the vacation, of the public highway had been long barred by lapse of time when he presented his petition to the court below, as we have held in an opinion filed herewith, in the matter ■of the vacation of Butler street.
The order of the court of quarter sessions is affirmed.